Citation Nr: 1220746	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for eczema of the hands and feet.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for bilateral plantar warts and callosities.

4.  Entitlement to an initial compensable rating for hearing loss.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions which were issued by the Regional Office (RO) in Oakland, California.  The case comes to the Board from the RO in Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing which was held at the RO.

The Board notes that the RO considered the Veteran's appeals of the ratings assigned for his hearing loss and tinnitus to have been withdrawn.  Higher initial ratings for the Veteran's hearing loss and tinnitus were denied in a rating decision dated in July 2008.  The Veteran filed a notice of disagreement in November 2008, a statement of the case was issued in December 2009, and a VA Form 9 was filed by the Veteran in January 2010.  

At the same time that this appeal was pending, the RO processed another claim for an increased rating for the Veteran's hearing loss and tinnitus and denied the requested increases.  The Veteran filed another notice of disagreement with this new decision in May 2010.  A few days later the Veteran wrote that he wished to cancel his appeal dated in May 2010.  The Veteran, however, still had pending his original perfected appeal from the July 2008 rating decision and he has never expressed a desire to abandon that appeal.  The Veteran's March 2012 testimony indicated that he was still pursuing his appeal of the ratings assigned for his hearing loss and tinnitus.  Therefore, those issues have been added to the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his plantar warts and calluses in 2004.  His claim for an increased rating was denied in a September 2004 rating decision.  After the Veteran filed a notice of disagreement, a statement of the case was issued in February 2006.  The Veteran subsequently perfected his appeal and a supplemental statement of the case was issued in September 2006.  Despite numerous additional medical records and other evidence having been associated with the claims file since September 2006, no new supplemental statement of the case taking into account the new evidence was issued.  Moreover, at the Veteran's March 2012 hearing he testified to various problems with his feet that were not documented in the June 2004 VA examination, and that examination is now almost eight years old.  The Veteran should be afforded a more contemporaneous VA examination and his claim should be readjudicated in light of the new evidence associated with the claim after September 2006.

With regard to the Veteran's claim for a higher rating for eczema, he was afforded VA skin examinations in June 2004 and in August 2006.  At those times, eczema affected only the Veteran's hands and feet.  In September 2006, the RO granted service connection for eczema of his hands and feet, and assigned a 10 percent rating.  The Veteran disagreed with the initial rating assigned, and a statement of the case was issued in October 2007.  While many new records were associated with the claims file after October 2007, including treatment records arguably reflecting that the Veteran had developed a psoriaform/eczematous dermatitis which affected 95 percent of his body, the Veteran was not afforded a new VA examination and a supplemental statement of the case was not issued.  The Veteran should be afforded a more contemporaneous VA examination, and his claim should be readjudicated in light of the new evidence received since October 2007. 

The Veteran's claim for higher initial ratings for his hearing loss and tinnitus were denied in July 2008.  A statement of the case was issued in December 2009 and the Veteran perfected his appeal in January 2010.  The Veteran was afforded another VA audiological evaluation in March 2010, but a supplemental statement of the case was not issued thereafter.  Additionally, at his March 2012 hearing the Veteran testified that his hearing got worse and he was prescribed hearing aids after the March 2010 examination.  The Veteran should be afforded a more contemporaneous VA examination and his claim should be readjudicated in light of the new evidence associated with the claims file since December 2009. 

The Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with his increased rating claims, and therefore cannot be decided by the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case is REMANDED for the following action:

1.  The RO is to schedule the Veteran for a VA podiatric examination of his feet to determine the current severity of his plantar warts and calluses.  The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review prior to the examination.  The examiner must state the date range of the records reviewed on Virtual VA.  The examiner should set forth all findings in detail and comment on the degree of functional impairment caused by the Veteran's plantar warts and calluses and any limitations on employment activities that they cause.  

2.  The RO is to also schedule the Veteran a VA dermatological examination of his skin to determine the current severity of his eczema.  The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review prior to the examination.  The examiner must state the date range of the records reviewed on Virtual VA.  The examiner should specifically indicate whether the skin condition on the rest of the Veteran's body is the same as the eczema on his hands and feet for which he is service connected.  The examiner should set forth all symptoms and functional limitations, the percentage of skin involved due to eczema, and address any limitation due to eczema on the appellant's ability to work.  The examiner must indicate whether the Veteran requires systemic therapy for his eczema and at what frequency.  That is, the examiner must identify whether any medication used to treat the appellant's eczema is a corticosteroid or another immunosuppressant, and if so, the length of time that the medication has been used over the prior twelve months.  

3.  The RO must further schedule the Veteran for a VA audiological evaluation to determine the current severity of his hearing loss and tinnitus.  The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review prior to the examination.  The examiner must state the date range of the records reviewed on Virtual VA.  The examiner must document all symptoms and functional effects due to tinnitus and hearing loss, comment on their functional effects, and the degree to which they would limit employment.

4.  After completion of the above development, the Veteran's claims should be readjudicated.  The RO must ensure that each examiner has documented their consideration of records located on Virtual VA.  If the determinations remain less than fully favorable to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


